       Case 3:20-cv-00085-PDW-ARS Document 22 Filed 11/16/20 Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NORTH DAKOTA
                                          EASTERN DIVISION

 David A. Blasi and Paula J. Blasi,               )
 as trustees of the Blasi Living Trust, on        )
 behalf of themselves and a class of similarly    )            Case No. 3:20-cv-00085
 situated persons,                                )
                                                  )
                            Plaintiffs,           )
                                                  )
 v.                                               )
                                                  )
 Bruin E&P Partners, LLC and Bruin E&P            )
 Operating, LLC,                                  )
                                                  )
                            Defendants.           )
                                                  )
                                                  )

          BRUIN DEFENDANTS' POSITION REGARDING POTENTIAL
  CERTIFICATION OF A QUESTION TO THE NORTH DAKOTA SUPREME COURT

[¶1]     Defendants Bruin E&P Partners, LLC and Bruin E&P Operating, LLC (collectively

“Bruin”) respectfully submit these comments regarding the certification of a question to the North

Dakota Supreme Court regarding an oil royalty clause.

         Relevant Procedural History

[¶2]     On September 10, 2020, the parties filed their Notice of Entry of Confirmation Order in

Bankruptcy Proceeding and Stipulation to Continue Stay Until, and to Be Bound By, Ruling in

Related Case [Doc 14], which notified the Court that: (i) the automatic stay had been lifted, (ii)

the parties had stipulated to be bound by a ruling on the motion to dismiss filed in Blasi Trust, et

al. v. Kraken Development III, LLC and Kraken Operating, LLC, Case No. 3:20-cv-00092

(D.N.D.) (the “Kraken case”), and (iii) the parties had stipulated to continue the stay of the case

until the ruling in the Kraken case is issued. On September 11, 2020, the Court adopted the



                                                 1
CORE/3520140.0002/163161304.2
       Case 3:20-cv-00085-PDW-ARS Document 22 Filed 11/16/20 Page 2 of 3




stipulation by order [Doc 15]. Thereafter, on November 10, 2020, Bruin sought a partial lifting of

the stay for the purpose of being heard on the issue of certifying a question of law to the North

Dakota Supreme Court as raised in the Kraken case and three other putative class actions filed by

the Plaintiff Blasi Trust. Plaintiff indicated it did not object, and on November 12, 2020, the Court

accordingly lifted the stay by order [Doc 21].

         Position Regarding Certification

[¶3]     Like the Kraken defendants, Bruin objects to certifying a question to the North Dakota

Supreme Court at this stage in the proceedings. The Kraken motion to dismiss, effectively adopted

by Bruin, merely asks whether the meaning of the oil royalty clause is clear on its face after

applying North Dakota’s well-established rules of construction and ascribing meaning to each of

the 15 words at issue (including the verb “connect”). If the meaning is clear on its face, then

certification to the Supreme Court is unnecessary. If the Court is now unable to find as a matter of

law that the meaning proffered by the Kraken motion is the clear and unambiguous meaning of the

oil royalty clause (a finding which would be contrary to the plain language of the clause itself),

then certification now to the Supreme Court is necessarily premature because the case first would

need to proceed to discovery to develop a factual record to shed light on the meaning of the clause.

[¶4]     Furthermore, Bruin emphasizes for the Court its firm belief that the facts of how it and the

other defendants in each of the five putative class actions filed by the Blasi Trust will vary from

case to case, and even lease to lease. Crude oil is not produced, marketed, and transported in one

uniform manner; nor are the costs incurred uniform; nor is there a single manner or method by

which all defendants or oil producers account for said costs. And, of course, at this stage in the

various putative class actions, none of these facts are known. Thus, certifying a single question

applicable to all five cases to the North Dakota Supreme Court now is fraught with peril.



                                                  2
CORE/3520140.0002/163161304.2
       Case 3:20-cv-00085-PDW-ARS Document 22 Filed 11/16/20 Page 3 of 3




[¶5]     For the sake of brevity, Bruin adopts and incorporates hereto the arguments and comments

of the Kraken defendants in the record of Case No. 3:20-cv-00092 filed on November 16, 2020,

as "Kraken Defendants' Position Regarding Potential Certification of a Question to the North

Dakota Supreme Court."

Dated: November 16, 2020

/s/ Robin Wade Forward                         /s/ Matthew J. Salzman
Robin Wade Forward (ND Bar 05324)              Matthew J. Salzman
STINSON LLP                                    STINSON LLP
424 South Third Street, Suite 206              1201 Walnut Street, Suite 2900
Bismarck, ND 58504                             Kansas City, MO 64106
Telephone: (701) 221-8600                      Telephone: (816) 691-2495
rob.forward@stinson.com                        matt.salzman@stinson.com


/s/ Paul J. Forster
Paul J. Forster (ND ID #07398)
pforster@crowleyfleck.com
Zachary R. Eiken (ND ID #07832)
zeiken@crowleyfleck.com
CROWLEY FLECK PLLP
100 West Broadway Ave., Suite 250
Bismarck, ND 58502-2798
Telephone: (701) 223-6585




                                                3
CORE/3520140.0002/163161304.2
